PER CURIAM.
In this workers’ compensation appeal, the Employer/Carrier challenges an order of the Judge of Compensation Claims (JCC) granting Claimant’s request to select his own back specialist. Because there is no legal basis to support the JCC’s award of future back treatment with a physician of Claimant’s choice, we REVERSE. See Carmack v. State, Dept. of Agriculture, 31 So.3d 798, 800 (Fla. 1st DCA 2009). The Employer/Carrier shall provide Claimant with a back specialist of the Employer/Carrier’s own choosing.
WOLF, DAVIS, and WETHERELL, JJ., concur.